Citation Nr: 1427679	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  05-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2004 rating decision in which the RO denied service connection for diabetes mellitus, a nervous disorder, and lumbar spine degenerative disc disease with left leg radiculopathy.  The Veteran timely perfected an appeal of these three claims for service connection.  

In May 2006, the Veteran spoke with a Decision Review Officer (DRO) during an informal conference at the RO.  A report of that conference is associated with the claims file.  

In May 2009, the Veteran and his wife testified during a Board video-conference hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.  

In July 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After accomplishing further action, the AMC continued to deny these claims (as reflected in a July 2011 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

In December 2011, the Board notified the Veteran that the VLJ who presided at his May 2009 Board hearing was no longer with the Board.  The Veteran was advised that he had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  The Veteran indicated that he desired an additional hearing before a different VLJ, and in March 2012, the Board remanded the appeal to allow for the scheduling of this hearing.

In June 2012, the Veteran testified during a Board hearing before the undersigned VLJ at the RO.  A transcript of the hearing is of record.  

In November 2012, the Board denied the claim for service connection for low back disability, and again remanded the claims for service connection for type II diabetes mellitus and an acquired psychiatric disability to the AMC for additional development.  After accomplishing further action, , the AMC continued to deny  these claims (as reflected in a May 2013 SSOC) and returned these matters to the Board for further appellate consideration.

The Board again notes, as noted in the  November 2012 remand, that the Veteran's original VA claims file was lost in 1997, and that the current file is a rebuilt one.

In September 2013, after the issuance of the May 2013 SSOC, the Veteran submitted a statement from a fellow service member.  In this letter, the fellow service member details contended injury to the Veteran's back in service.  Although the Veteran did not provide waiver of AOJ consideration pursuant to 38 C.F.R. § 20.1304, the Board highlights that the issue of service connection for a low back disorder was adjudicated in the November 2012 Board decision and is not currently in appellate status.  To the extent that the Veteran has related in other statements that this same contended incident preceded the manifestation of his psychiatric symptoms in service, the September 2013 statement from the fellow service member does not address this contention.  In the Board's judgment, the fact whether or not the fall happened is separate from the Veteran's contention that such was followed by psychiatric disability symptoms.  As the September 2013 statement does not address the presence of psychiatric symptoms in service, the Board finds that it need not seek waiver of AOJ consideration prior to adjudication of this claim.  See 38 C.F.R. § 20.1304 (2013).
 
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals that the AMC associated additional VA treatment records in December 2012 and May 2013.  The Board has considered these records in adjudicating the claims in appellate status.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Type II diabetes first manifested more than one year after separation from service, and, competent, probative evidence weighs against a finding that the disability began in service or is medically attributable to service; competent, probative evidence also weighs against a finding that the Veteran had exposure to an herbicide agent during service.

3.  Competent, probative evidence weighs against a finding that the Veteran's acquired psychiatric disability is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2008 post-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection for type II diabetes mellitus and an acquired psychiatric disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Since providing the April 2008 notice, the AMC readjudicated the claims on appeal in June 2008, July 2011, and May 2013 SSOCs.  As such, any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is cognizant that the November 2012 Board remand discussed sending the Veteran an additional notification letter to provide the Veteran an opportunity to provide information and/or evidence pertinent to the remanded claims.  Review of the subsequent development indicates that the AMC did not issue the Veteran such a notification letter.  In the Board's judgment, however, any error this represents is not prejudicial to the Veteran's claims.  Previously, as noted above, the Veteran was notified of the evidence and information that would assist in substantiating his claims.  That is, although there was not strict compliance with the Board's remand, as the Veteran had previously received notice of how to substantiate his claim, the Board cannot identify prejudice and neither the Veteran nor his representative have identified any such prejudice.  See Stegall v West, 11 Vet. App. 268, 271 (1998) (providing that a remand by the Board confers upon on an Veteran, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms).

The purpose of this additional letter was to reiterate information previously provided.  As the Veteran was previously provided adequate notice, the Board finds that remanding the appeal for the sole reason of providing additional notice would further delay this appeal and would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and non-VA treatment records dated since 1969, medical evidence associated with a claim for Social Security disability benefits, and various VA examination reports.  Also of record and considered in connection with the appeal are transcripts of the May 2009 and June 2012 Board hearings, service personnel records, and various written statements provided by the Veteran, and by his representative and spouse, on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with the claims decided herein, prior to appellate consideration, is warranted.  Pursuant to the Board's July 2009 remand, clinical records from the Veteran's period of active duty service have been obtained and associated with the claims file.  Additionally, a search was conducted for VA treatment records at the Salt Lake City VA Medical Center (VAMC).  No records were retrieved and the Veteran was notified of such fact in a February 2010 letter.  See 38 C.F.R. § 3.159(e).  The Veteran was also specifically asked to provide information sufficient to request additional medical evidence from private treatment providers, including Drs. Dalling, Hartmann, McGee, and Lore.  He was also instructed to provide address information regarding J. Blith and D. Wilbur, individuals whom the Veteran identified as having information relevant to his claims on appeal.  He failed to respond to the RO's and the AMC's requests.  

In the November 2012 remand, the Board directed that the AMC seek outstanding mental hygiene records and that the AMC seek additional VA treatment records, to include records from the Salem Vet Center.  The record documents that the AMC subsequently obtained mental hygiene records and updated VA treatment records.  As to Salem Vet Center records, however, the AMC's request received a negative response.  A March 2013 record documents that an AMC employee contacted the Veteran to discuss the Salem Vet Center records.  The Veteran responded that he had never received treatment at the Salem Vet Center.  There can be no prejudicial error in not obtaining records the Veteran has clarified do not exist.

Overall, review of the RO's and AMC's attempts to obtain evidence reveals that further attempts would be futile and would not lead to benefits flowing to the Veteran and further remand to again seek these records or notify the Veteran further regarding attempts to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Further, the Board finds substantial compliance with the prior Board directives and with VA's duties to assist the Veteran in obtaining records and notify him of these attempts.  See Stegall v West, 11 Vet. App. at 271

In this regard, the Board is cognizant that the Veteran's representative has contended that additional development is required regarding whether the Veteran was exposed to the herbicide Agent Orange when stationed at Fort Ord in California.  Specifically, the representative has requested that the Board remand to identify the chemicals used by grounds crews in 1969at Fort Ord.  As detailed below, however, review of the record documents that the AMC complied with the Board directives in seeking information from the Joint Services Records Research Center (JSRRC) or any other relevant facility regarding whether any herbicide agents were used at Fort Ord, California between August 1969 and October 1969.  Contrary to the representative's assertion, the subsequent development revealed that Agent Orange was used in only two places in California, and that Fort Ord was not one of these locations.  Under these facts as detailed in greater below, the Board finds that additional development on this issue is not required as the evidence currently of record adequately addresses the question on appeal.

Regarding the VA opinions of record, the Board notes that the Veteran was initially provided an October 2003 VA examination regarding the diabetes disability.  Subsequently, after additional evidence was associated with the claims file, VA obtained a March 2010 VA examination and a separate March 2010 VA opinion from the examiner who had conducted the October 2003 examination; the same individual again examined the Veteran in  April 2011.The Board finds that considered together. these examination reports  and opinions adequately address the question of whether the Veteran's diabetes began in service or is otherwise attributable to service.  The proffered opinions were based on consideration of all pertinent evidence of record, and the examiners  provided complete rationales, relying on and citing to the records reviewed.  Accordingly, the Board finds that examination report and opinion are adequate for adjudication purposes.

Regarding the acquired psychiatric claim, the Veteran was originally provided a VA examination in October 2003.  Subsequently, pursuant to the July 2009 remand, the Veteran was provided a June 2011 VA examination.  Further, after the addition of clinical service treatment records relevant to the claimed psychiatric disability were associated with the claims file subsequent to the November 2012 Board remand, the AMC sought an additional opinion.  This April 2013 opinion was completed based on file review by a different physician.  In this opinion, the physician thoroughly addresses the evidence of record, to include the prior June 2011 VA psychiatric opinion and the subsequently obtained evidence.  The proffered opinion was based on consideration of all pertinent evidence of record, and the examiner  provided complete rationales, relying on and citing to the records reviewed.  

Thus, although the Board is cognizant that the Veteran's representative has questioned the adequacy of the June 2011 opinion, noting that the physician noted only 50 minutes of file review, the Board notes that the representative has made not contentions against the April 2013 opinion.  Considered together, the Board highlights that the claims file contains a psychiatric examination based on a 50-minute interview with the Veteran.

In addition, notwithstanding any question on the adequacy of the June 2011 physician's file review, a different physician reviewed the file in April 2013, noting excerpts from the file.  Review of this evidence, in the Board's judgment reveals a full and complete knowledge of the evidence of file and the Veteran's contentions.  It was based on this thorough understanding of the evidence of the claims file that the April 2013 VA physician indicated agreement, with rational for such agreement, with the June 2011 VA physician's opinion.  Importantly, the representative has not identified any factual errors made by the examiners.  For these reasons, the Board finds the claims file contains an adequate medical opinion based on an accurate factual basis regarding whether an acquired psychiatric disability is attributable to service.

With respect to the Veteran's June 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010),

Here, during the June 2012 hearing, the undersigned VLJ enumerated the issues on appeal.  Also, information was solicited regarding the evidence needed to substantiate these claims for service, and the undersigned specifically inquired as to additional opinion evidence, which if it existed, would assist in substantiating these claims.  See June 2012 Board Hearing, pages 16-17.   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing , available evidence that had not been submitted.  Further, subsequent to this hearing, the undersigned VLJ sought additional development by way of the November 2012 remand in an effort to further assist the Veteran's in substantiating his claims for service connection.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection for type II diabetes mellitus and for an acquired psychiatric disability.  As such, the Board finds that, consistent with Bryant the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.

In addition, the Board is cognizant, as noted in the introduction, that the Veteran's file was rebuilt after being lost in 1997.  The current claims file contains voluminous amount of treatment documents and other evidence, to include service treatment records.  Although the Board is unaware of any evidence not currently of record that was of record in the prior file, the Board as carefully considered the benefit-of-the-doubt doctrine in light of this possibility.

In summary, the duties imposed by the VCAA have been considered and satisfied.  T the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided,  at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis:  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 
Certain chronic diseases, to include type II diabetes mellitus and psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a) (2013), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448  (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Type II Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus that either began during service or shortly thereafter, with the first symptoms occurring in service.  In this regard, in various statements and as recorded in VA treatment records, the Veteran has asserted that the disability began in 1969 or 1970.  Such records include the October 2003 VA psychiatric examination in which the Veteran reported diagnosis of diabetes mellitus while hospitalized during service.  In the alternative, the Veteran asserts that the diabetes developed due to exposure to the herbicide Agent Orange.  In this regard, there is no evidence and the Veteran does not contend that he served in the Republic of Vietnam.  Instead, he has asserted that he was told when he was stationed at Fort Ord that Agent Orange was used on the grounds.

Specifically as regards claimed bases on herbicide exposure,  absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Further, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as type II diabetes mellitus, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).

In his June 2004 Notice of Disagreement, the Veteran reported that after the military he sought treatment from a Dr. Hartment and at the VA Hospital.  He indicated that he was diagnosed at this time with hypoglycemia, and was informed that it would turn into diabetes and that he had this disability prior to separation service.  In his May 2009 hearing before a different VLJ, the Veteran's spouse indicated that the Veteran was diagnosed as having hyperglycemia in 1970.  See May 2009 Board Hearing Transcript, page 17.

In a December 1997 VA treatment record, a clinician noted that the Veteran was diagnosed with diabetes mellitus in 1970, which is the year after the Veteran was separated from service.  VA treatment records completed by a different clinician in January 1998 and February 1998 note that the Veteran has diabetes mellitus, and indicate that the disability was diagnosed in 1970.  Similarly, in December 1999, a different clinician marked that the Veteran had diabetes since 1970.  In none of these records do the clinicians provide the basis for finding that the diabetes was diagnosed in 1970 or indicate any specifics as to the reason for noting the date of onset.

The Veteran underwent a VA examination in October 2003.  The examiner reported that the Veteran initially reported diagnosis of diabetes in service in 1969, but the examiner reported that the service treatment record did not document any diagnosis of diabetes or elevated blood sugars.  The Veteran then reported that he may have been diagnosed in 1970, after service.  The examiner found that the Veteran was "not a very good historian."  The examiner found that the onset date of the Veteran's diabetes could not be established based on any objective criteria.  She noted that the service treatment records did not indicate a diagnosis of diabetes in 1969.  

Subsequently, a December 1974 VA treatment record was added to the record which reflects a finding of  borderline glucose intolerance.  This record does not provide any evidence of prior treatment or diagnosis of diabetes mellitus.

In a March 2010, a different examiner also provided an opinion.  At this time, the Veteran reported that he was diagnosed as having diabetes in the early 1970.  The examiner found no evidence of diabetes from the time of service and noted review of the December 1974 record showing glucose intolerance.  The examiner found no documentation of diabetes dating back to 1969 and found that the "onset of the [Veteran's] diabetes cannot be established based on the objective criteria today, without having any records from between 1974 and 1969."  Further, as the Veteran did not serve in Vietnam, the examiner found that the disability was not related to Agent Orange.

In March 2010, the same examiner who conducted the October 2003 VA examination provided an opinion based on review of the VA treatment records and claims file.  The examiner detailed findings from the Veteran's service treatment records showing negative urinalysis for sugar at the time of entry and separation from service.  She also noted that the Veteran did not report history of related symtpoms, to include urinary frequency, in his service Reports of Medical History.  

She reiterated her prior finding that there was no evidence of diagnosis of diabetes during the Veteran's service or evidence of hyperglycemia or glycosuria to indicate that the Veteran might have had diabetes during service.  The examiner then considered the December 1974 record indicating "borderline glucose intolerance."  She noted that this record was dated years after separation from service.  In providing an opinion that it was less likely as not that the Veteran's diabetes had onset during service, she again cited the evidence from the service treatment records documenting no diagnosis, findings, or symptoms indicative of diabetes during service and noting that the 1974 record showed that the glucose intolerance was found "some five years after" separation from service."

In April 2011, this same examiner again examined the Veteran and provided further opinion.  .  In her report, she reiterated her prior findings.  In addition, she noted that a February 1975 records included a notation regarding "type IIB" but noted that this did not refer to diabetes but rather referred to cholesterol problems and a hyperlipidemia.  The examiner documented that the Veteran reported to her that he was diagnosed with a low blood sugar or hypoglycemia in 1968 prior to service and that he was told that this would turn into diabetes at some point.  He also informed her that he was diagnosed with diabetes in 1971 and was started on insulin immediately.  The examiner noted that the medical records did "not bear this out."  After this review of the evidence and the interview with the Veteran, the examiner opined that there was no evidence to support the Veteran's claim that diabetes started during service or is otherwise related to this period of service.  She continued that it was less likely as not that this Veteran's diabetes had its origin during his active time in the service.

In the November 2012 remand, the Board directed  the AMC to conduct development as to whether herbicides were used at Fort Ord.  In response to this development and requests for information from the service department, the AMC associated a record that documented that testing of tactical herbicides occurred at two California locations.  Neither of these locations was Fort Ord.  This record documents that there is "no other record of the use, testing or storage of Agent Orange or other tactical herbicides in California."  In additional documents, the JSRRC reported that they coordinated a research, and although they were unable to locate unite record for the Veteran's Battalion, they noted that the Army historical records available do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Ford Ord, California in 1969.  This document concludes, therefore, that the JSRRC was unable to verify or document the Veteran's exposure to Agent Orange or other tactical herbicides.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski 1 Vet .App. 49, 57 (1990).

Here, the Veteran has advanced two main contentions as to how currently diagnosed type II diabetes mellitus is due to service.  First, the Veteran has asserted that he was diagnosed as having diabetes mellitus during service or in 1970, the year after service, or at the least, he had elevated sugars in service and that this later led to diabetes.  Second, the Veteran has asserted that he was exposed to Agent Orange while stationed in Fort Ord, and thus service connection should be granted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  After consideration of the entirety of the evidence of record, as summarized above, the Board finds that the preponderance of the evidence weighs against each of these contentions.

Regarding whether diabetes developed in service or the manifestations developed in service, the service treatment records refute this contention.  As clarified in multiple VA medical opinions, these service treatment records document urinalysis which provides significant probative evidence that he did not have diabetes or the early manifestations of diabetes in service.  In addition, in 1974, approximately five years after service, he was found to have borderline glucose intolerance without reference to prior abnormal findings.  Further, the Veteran has provided various dates for when he was first diagnosed.  Due to contradictions between the Veteran's assertions and as these statements contradict the objective evidence contained in the Veteran's service records, the Board finds that the Veteran's statements regarding in-service onset lack credibility.  

Further, to the extent that clinicians have noted  onset in 1970, the year following service, and thus raise the issue of whether this chronic disability manifested to a compensable level within a year of separation from service, again, the Board finds that this evidence is of no probative value.  See 38 C.F.R. §§ 3.307, 3.309.  First, the Board notes the none of these records provide any basis for finding that the disability developed within one year of separation from service.  It is unclear the basis for this finding as these clinicians do not indicate review of any records or evidence that provide a basis for finding that the disability was diagnosed in 1970.  See Kowalksi v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  

The Board also finds important that the evidence dated from this period of time does not document such a diagnosis and the evidence from 1974 indicates borderline glucose intolerance and not diabetes.  Had the Veteran been diagnosed prior to 1974, this record would have recorded it as it evaluated the Veteran for possible related disability, and instead only documented glucose intolerance and not diabetes itself.  The probative evidence clearly shows that the diabetes later developed and the VA opinion of evidence clearly and thoroughly documents that this borderline glucose intolerance was an early sign of what later turned into diabetes.  This opinion evidence also provides probative opinion evidence that the post-service diagnosis of diabetes was not due to any incident of service.  Thus, the Board finds that the clear preponderance of the evidence weighs against a finding that the disability began in service or developed due to symptoms in service.

As for the contention that the Veteran was exposed to Agent Orange in service, the Board again notes that the representative has requested additional development.  Although cognizant that the JSRRC indicated that certain unit records could not be found, the record now contains documentation that Agent Orange was only used in two places in California and that Fort Ord is not one of the two places listed.  As this evidence clearly indicates that previously research and documentation has shown that Fort Ord was not a place where herbicides were used, it is unnecessary to obtain further development regarding the Veteran's specific contention as it goes against prior findings, and as discussed in this decision and the Board's November 2012 decision, there are substantial reasons to question the veracity of the Veteran's assertions in this regard.  

After careful consideration of the evidence of record and the ways in which the evidence dated during the period in question counter the Veteran's current assertions, the Board finds that it must consider the Veteran's self interest in making these statements.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Multiple VA treatment records of file note that the Veteran is a poor historian, to include records dated in March 2004 and April 2006.  For these reasons, the Board finds that the evidence of file sufficiently shows that Agent Orange was not used at For Ord during the Veteran's during the Veteran's service there between August 1969 and October 1969 and that the statements that he was told that they were spraying Agent Orange to lack credulity as it counters the objective evidence available.  Therefore, the Board finds that the preponderance of the evidence also weighs against the contention that he was exposed to herbicides during service during his domestic service.  Thus, the Board finds that presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are not for application.

Furthermore, to whatever extent statements of the Veteran, his wife, and/or his representative are being proffered to establish that there exists a medical nexus between the Veteran's type II diabetes mellitus and service, such attempt must fail.

The Board notes that laypersons are certainly competent to report  matters within his or her personal knowledge, such as symptoms experienced or observed. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   

However, matters of medical diagnosis and etiology for complex disabilities involving internal processes (and, thus, not capable of lay observation) are within the province of trained medical e of trained medical professionals.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose cancer); see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, the interpretation of urinalysis results, the diagnosis of diabetes, and the etiology of such are not capable of lay observation.  Instead, it takes specialized medical training to interpret these test results and to determine that such results either represent earlier manifestations of diabetes or represent diabetes itself.  Thus, neither the Veteran, his spouse, nor his representative  is competent to establish that diagnosed diabetes is due to service on the basis of lay assertions, alone.

For all the foregoing reasons, the Veteran's claim of service connection for diabetes mellitus must be denied.  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


B. Acquired Psychiatric Disability

The Veteran asserts that he currently has a psychiatric disability attributable to service.  Specifically, the Veteran has recounted an incident in which he was humiliated by a superior.  The Veteran asserts that after this incident he had a nervous breakdown, leading to hospitalization during service.  In Board testimony, the Veteran testified that after the incident he was not able to even hold a glass of water.  See June 2012 Board Hearing Transcript (TR), page 6.  His spouse testified that he had changed when he was in service, developing anxiety and a that his whole attitude had changed.  He also testified that he did not have any mental problems upon entering service.  See TR,  page  8. In support of the Veteran's contentions, he asserts that the fact that he had received a "hardship" discharge is evidence of the in-service manifestations of a psychiatric disability.  

Further, in the October 1969 Report of Medical History completed prior to his separation from service, the Veteran marked that he currently had or had a history of "depression or excessive worry" and "nervous trouble of any sort."  The Board notes, however, that no psychiatric disability was diagnosed upon separation from service.  Also of note with respect to the Veteran's contentions, as discussed  further below, the service treatment records do note a drug sensitivity to penicillin, but not to codeine, nor do they indicate any adverse reaction experienced during service due to the intake of codeine.  In an April 2008 statement, the Veteran reported that he sought treatment in 1970 and was placed on valium.  In the May 2009 Board hearing before a different VLJ, he again asserted that he sought psychiatric treatment shortly after service; he wife noted that he sought such treatment in 1970.  See May 2009 Board Hearing Transcript, at page 17.

The claims file also contains service personnel records relevant to the Veteran's hardship discharge.  In multiple letters, the Veteran and family members recount the reasons that a hardship discharge is warranted, to include the Veteran's financial situation and the needs of his family, to include his three children.  In a letter written by the Veteran in August 1969, the Veteran reported that the discharge was needed due to the "fact [his] wife and family are facing many difficulties at home."  He also indicated that his unit officer was  giving him "great assistance."

In a December 1999 VA treatment record, a clinician noted the Veteran's history of depression and history of "nervous breakdowns."

The Veteran underwent an October 2003 psychiatric examination.  The examiner documented that the Veteran reported that he suffered a "nervous breakdown" in 1969 after he broke a tooth a fall during service and that a medical gave him a "table spoon of codeine."  The Veteran indicated that the taking of codeine caused a "nervous breakdown."  He further said that he was told not to take codeine again.  The Veteran repeatedly suggested that he suffered "bad nerves"  but was unable to describe symptoms which constitute this condition except to note that he had money worries and suffered pain through his body.  The examiner provided an Axis I diagnosis of major depressive disorder, due to general medical condition.

The claims file contains a March 2006 Mental Health Evaluation.  The clinician detailed the Veteran's medical history and noted the Veteran had been provided previous VA examinations in which examiners did not find support for the Veteran's contentions.  The clinician noted that the Veteran provided vague and limited answers to her questions.  She diagnosed an anxiety disorder due to multiple, chronic health conditions; a mood disorder, due to a medical condition with major depressive-like episode; a psychotic disorder; and indicated that a cognitive disorder needed to be ruled out.

In a September 2009 VA treatment record, under prior medical history, it is noted that the Veteran had diabetes mellitus for 35 years.  The Board notes that this would place diagnosis in approximately 1974, several years after service.

Pursuant to the first Board remand, the Veteran underwent a June 2011 VA examination.  The examiner noted review of the claims file.  The Veteran reported that he had depression since service.  The Veteran reported that during service he had an accident when he from a pipe after which he alleges he was given "raw codeine."  After taking the codeine, the Veteran reported he "woke up several days later in the hospital."

In essence, the Veteran asserted that due to the taking of the codeine he had an episode in which he lost consciousness and that after release from the hospital he returned to his unit.  He further asserted that, at this point,  he was intimidated and embarrassed in front of others in his unit by a superior.  The Veteran related that the superior believed the Veteran to be a drug addict.  Reviewing the records then of file, the examiner noted that the records did not reflect administration of codeine at any time.  The examiner did note, as documented above, the Veteran's endorsement of a history of "depression, excessive worry and frequent trouble sleeping" at the time of separation from service.  After documenting pertinent post-service history and conducting a mental status examination, the examiner diagnosed recurrent major depressive disorder.

The examiner reiterated that by the Veteran's account, he  developed some sort of idiosyncratic or allergic reaction to codeine while in service.  The examiner noted that the record then of file did not document that hospitalization for psychiatric treatment reported by the Veteran.  Referencing the basis for the Veteran's hardship discharge, the examiner noted that the Veteran would have had anxiety and depression concerning his life situation in that his son had recently been burned and his mother was ill.  In addition, the examiner indicated that possible affect of diabetes and back disability on the cause and development of the depression.

The examiner continued that it was his opinion that the Veteran had a specific depressive disorder currently and that the Veteran was highly stressed by his current medical and financial problems.  The examiner could not find medical evidence to link this current depression to the incidents of service.  Again noting the alleged incident involving codeine in service, the examiner found that this would be an adjustment disorder with anxious mood and the examiner highlighted that the Veteran links all subsequent emotional problems and symptoms to the events of basic training.  The Board notes, however, that the examiner did not provide a current diagnosis of an adjustment disorder.  Further, the examiner noted review of the claims file and after completing the interview, it was his opinion that the current depression was less likely than not was due to or caused by events in service.  

In a November 2010 VA treatment record, a clinician made reference to the Veteran's report of posttraumatic stress disorder (PTSD) symptoms, but no diagnosis of PTSD is of record.  In a March 2013 VA treatment record contained in Virtual VA, a clinician diagnosed dysphoria related to ongoing financial and health stressors.

Pursuant to the November 2012 remand, the AMC obtained clinical records from the Veteran's service relevant to the claim for service connection for psychiatric disability.  Due to these additional records, the AMC sought an updated VA psychiatric opinion based on review of the claims file.  A physician provided this opinion in April 2013.  The physician copied the findings of the June 2011 VA examination, highlighting relevant post-service treatment records.  The physician also copied additional relevant findings from the claims file and findings from the Veteran's service treatment records.  The physician then summarized the contents of the recently obtained clinical records.  These records consist of a June 1969 progress note in which a psychiatrist made reference to a January 1969 (prior to service) nervous breakdown as a result of a concussion.  

These in-service records also reference  a long history of nervousness and noted that in the three weeks he had been in service the Veteran found the strain too great.  This June 1969 record notes anxiety and numerous anxiety equivalents as well as overt anxiety.  The April 2013 physician's opinion also considered included review of additional clinician records that documents complaints to include anxiety, but no neurologic deficit. 

After this review of the evidence of record, the physician opined agreement with the June 2011 opinion that the disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the physician noted the relevant history prior to service and that there was no indication that the Veteran had a nervous breakdown during service.  Further, although the Veteran had numerous anxiety equivalents as well as overt anxiety found by psychiatry in service, he was initially allowed to continue service, likely due to the hardship status.  The physician also noted that the only hospitalization while on active duty was for an upper respiratory illness, not a nervous breakdown.

As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski 1 Vet .App. 49, 57 (1990).

The Veteran's main contention is that psychiatric disability developed due to an incident in service; specifically, he has asserted that he had an incident in which he lost consciousness after being administered codeine and thereafter was hospitalized for this reaction.  Further, he has reported that a superior abused and harassed him due to the superior's belief that the Veteran's drug reaction was a sign that he was a drug addict.  Pursuant to the Board's November 2012 remand, the record now contains additional clinical records.  These record do denote referral for anxiety.  As outlined above, however, the history as contained in these newly obtained records and the prior service treatment records counter the Veteran's current contentions of hospitalization for reaction to codeine or treatment for a nervous breakdown during service.  Instead, they document the Veteran's report of a nervous breakdown prior to service.  Although these record document symptoms of anxiety, they do not indicate a psychiatric diagnosis was provided.  For these reasons, the Board finds that these statements, as with the Veteran's statements made in connection for his claim for service connection for diabetes mellitus, lack credibility as he has made statements that counter the clear evidence from the period in question.  

The VA medical opinions of records, to specially include the April 2013 opinion that was proffered after review of these clinical records, fully consider whether the Veteran's currently diagnosed psychiatric disability is due to an incident of service, to include the stress and life situations that led to the Veteran's hardship discharge.  With adequate rationale, these opinions indicate that there is no such link.  Review of these records indicates careful consideration of all aspects of the Veteran's contentions.  Further, although cognizant that there is now evidence (from the Veteran) of a nervous breakdown prior to service, the Veteran was not noted to have any psychiatric disability upon entrance into service and thus was presumed to be in sound condition.  See 38 C.F.R. § 3.304(b).  

Determinative in this case, however, is that the current diagnoses of record, to include major depression, have not been linked by the VA medical professionals to these incidents of service.  The Board notes that several clinicians, as outlined above, have instead linked the current diagnosed disability to current financial difficulties and physical disabilities.  As the Veteran is not service connected for any disabilities, secondary service connection is not available as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. at 430.  

After review of the multiple VA opinions of record, the Board finds that they consider in a comprehensive manner the Veteran's contentions.  In the April 2013 opinion, the examiner indicated review of all relevant evidence, to include the recently obtained clinical records.  The record also contains letters written by the Veteran and others at the time of his request for a hardship discharge.  Although these record indicate difficulties in the Veteran's life, the VA medical opinions of record consider these facts and hardships of the Veteran's in service.  There is no competent opinion of record that links current psychiatric disability to service.  

Moreover,  as noted, the Veteran's current contentions regarding the incidents of service, to include an in-service "nervous breakdown" after reacting to codeine are not credible in light of a different factual picture provided by the service treatment records.  In this regard, the service treatment records do not document treatment for reaction to codeine and letters written at the time of service fail to mention the events the Veteran currently asserts occurred in service.

Moreover, as for the competency of lay assertions of medical nexus to service, for the same reasons noted above, to whatever extent the Veteran, his spouse, and/or his representative attempt to opine that the Veteran's current psychiatric is attributable to service, the Board finds that such attempt must fail.  As noted, none of the identified individuals is shown to have the training, experience, and expertise to competently render an etiology opinion with respect to a complex disability such as the one here at issue.  Aside from  questions of credibility that have been raised as to the Veteran's claimed disabilities (as discussed above), the Board finds that diagnosing a specific psychiatric disability and attributing such disability to specific events in service require medical training and expertise.  That is, although the Veteran and his spouse are competent to describe symtpoms, neither the Veteran nor his spouse have been shown to have the experience needed to allocate those lay statements to a diagnosis or provide an opinion as to these symtpoms etiology.  It was on the basis of these lay statements that VA sought medical opinions with such medical experience and these clinicians provided negative opinions that weigh against the claim.

For all the foregoing reasons, the Veteran's claim for service connection for an acquired psychiatric disability must be denied.  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for an acquired psychiatric disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


